DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 24 June 2019. The references have been considered.

Specification
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki, JPS6148740 translation).
	Referring to Claim 1, Suzuki teaches determining an angle of arrival of a received radioelectric signal implemented by a receiving antenna system including either one rotating 
	However, the use a convolution function is a well known technique for comparing sets of data.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Suzuki with a convolution function so as to process the data sets as it is well known to apply known techniques within the art.

	Referring to Claim 4, Suzuki teaches wherein said series of theoretical angle error measurement values of said receiving channels includes a number of values corresponding to a predetermined angular sampling pitch, the method further including, before calculating a convolution function, re-sampling ambiguous angle error measurement values to obtain a series of ambiguous angle error measurement values of equal angular sampling pitch and 10 of same number of values as said series of theoretical angle error measurement values; See pages 3-4 of translation.
	Referring to Claim 5, Suzuki teaches including a first phase for calculating and storing said theoretical angle error measurement values for said receiving channels; See pages 3-4 of translation.
	Referring to Claim 8, Suzuki teaches , wherein each antenna diagram includes a main lobe centered on a radioelectric axis of the antenna, two secondary lobes surrounding said main lobe and diffuse lobes surrounding said secondary lobes, said angular range being chosen so as to comprise said main lobe, said secondary lobes and at least one diffuse lobe on either side of the radioelectric axis of the antenna; this is a well known routine technique used in determining angle of arrival and would have been obvious to one of ordinary skill.
	Referring to Claim 9, Suzuki teaches implemented in an antenna receiving system with a monopulse-type antenna including two receiving channels, the first receiving channel being a 
	Referring to Claim 10, Suzuki teaches determining an angle of arrival of a radioelectric signal, including either one rotating antenna having at least two receiving channels, or two rotating antennas with a same rotation speed each having a receiving channel, a first receiving channel having a first antenna diagram and a second receiving channel having a second antenna diagram, said first and second antenna diagrams being 10 different, said first and second receiving channels being connected to an electronic computing device including at least one processor configured for: -calculating and storing a series of ambiguous angle error measurement values obtained from receiving amplitude values of a radioelectric signal coming from an emitting 15 source on said first and second receiving channels, said radioelectric signal being received on said first and second receiving channels by the rotating antenna(s) over a predetermined angular range, each angle error measurement value being representative of a ratio between receiving amplitude values on said first and second receiving channels, and corresponding to an angular deviation relative to a reference angular value; 20 -calculating a convolution function on said angular range between said series of ambiguous angle error measurement values and a series of theoretical angle error measurement values of said receiving channels previously calculated and stored, -determining an angle of arrival of said received radioelectric signal as a function of an estimate of a maximum of said calculated convolution function;  See rejection of Claim 1 above as this is the system claim related to method above.

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 3, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WHITNEY MOORE/Primary Examiner, Art Unit 3646